Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Status of Claims
Claims 19-25, 27-29, and 31 are currently pending in this application in response to the amendment and remarks filed on August 2, 2021. Claims 1-18, 26, 30, and 32-34 are canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
Applicant’s claim amendments overcame the 112b rejections presented in the final office action filed 04/01/2021. However, the claim amendments introduces a new ground of rejections as shown below.
With respect to 35 U.S.C. §102 rejections:
	Applicant’s claim amendments and remarks filed 08/02/2021 have been fully considered and are moot because a new ground of rejections is presented based on the amended claims, therefore the prior rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 19-25, 27-29, and 31are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the following underlined elements “wherein the system” (line 2, See element “a system of automation technology” on lines 1-2 as a reference), “querying each field device of the plurality of field devices for a current status” (line 7, See element “each of the plurality of field devices a current status” on line 4 as reference), “the respective field device” (line 8), “a list of the field devices” (line 9, See element “a plurality of field devices” on line 2 as a reference), “each field device’s location information” (lines 10-11, See element “each of the plurality of field devices…and a respective location information” on lines 4-5), “the operating unit” (lines 15-16, See element “radio-contactable operating units” on line 14 as a reference), “when at least one operating unit” (line 16), “at least one of the field devices” (line 17), “using the operating unit” (lines 17 and 18), “locating the selected field device” (line 19), “the location information of the selected field device” (line 20, See element “a respective location information” line 5 and element “each field device’s location information” lines 10-11 as references), “the operating unit” (line 20), “the selected field device” (line 21), “the operating unit” (line 21), “the operating unit” (line 22), “the selected field device” (line 22), “operating the selected field device” (lines 22-23), “the operating unit” (line 23), and “the error” (line 23, See elements “troubleshooting errors” on line 1 and “at least one error” on line 10 as a reference) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 20-25, 27-29, and 31 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 19 and further recited at least one of the same elements as underlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 19-20, 23, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2012/0040698) in view of Gandhi et al. (US 2016/0125895).

With respect to claim 19, Ferguson teaches a method for troubleshooting errors in a system of automation technology, wherein the system has a plurality of field devices which are attached at distributed installation locations (plurality of field devices 20, 23, and 104, figs.1-2, par.0013; many field devices positioned at various locations, par.0022), the method comprising steps of: 
providing a database (database of handheld field maintenance tool 22 or 102 or 52, figs.1-3 and par.0026) that includes for each of the plurality of field devices a current status and a respective location information stored in the database (the handheld field maintenance tool store and maintain an asset tracking database that stores field device location information, par.0028), wherein the database further includes a radio unit (handheld field maintenance tool includes a wireless communication protocol such as Bluetooth or RFID, par.0021);

generating from the database a list of the field devices for which a service status or a diagnostic status is recorded due to at least one error, wherein the generated list includes each field device’s location information (positions of the field devices are stored and ready-access by handheld field maintenance tool, par.0028; technician to interact with field device to configure, calibrate, and/or diagnose problems, par.0015 and maintenance due to detection of one or more errors in the process control and measurement installation, par.0002); 
selecting at least one of the field devices in the list using the operating unit (select a field device, par.0031 and fig.4 step 202); 
determining a current location position of an operator using the operating unit (position of the handheld field maintenance tool relative to a field device, par.0027; handheld field maintenance tool being operated by the technician, par.0026; current position of the handheld field maintenance tool relative to the selected field device, par.0032); 
locating the selected field device (locating a field device, fig.4 and par.0031), including a current location position of the operating unit and the location information of the selected field device, via the operating unit (positional information for the selected field device is obtained, par.0032 and fig.4 step 212; current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220); 

connecting the operating unit to the selected field device and operating the selected field device by means of the operating unit to troubleshoot the error (handheld maintenance tool is connected to the field device with a squawk signal or message confirmation of the correct device before technician perform maintenance on the device, par.0034).  
Ferguson teaches obtaining positions of the handheld tool (Ferguson: par.0021) but it is unclear if Ferguson teaches of searching for the handheld tools, as specifically recited in the claim: “searching for radio-contactable operating units by means of the radio unit of the database and transmitting at least a portion of the list to the operating unit using the radio unit when at least one operating unit has been found”.
However, it is known by Gandhi to teach of searching for radio-contactable operating units by means of the radio unit of the database and transmitting at least a portion of the list to the operating unit using the radio unit when at least one operating unit has been found (transmit each of the handheld devices 110b-110c provide location coordinates via the antenna 107c identifying their respective locations, identify a handheld device that is closest to the communication terminal 109  with an indication to provide maintenance or repair to the field instrument 103a-103b, the information is then provided to the closest handheld device indicating how a field engineer associated with the handheld device can reach the communication terminal 109 and provide the maintenance or repair for the field instrument 103a-103b, par.0025).
Because Gandhi is also directed to a handheld device operated by a user to connect to field devices to troubleshoot and maintain the field devices (Gandhi: par.0017; Ferguson: figs.1-2, par.0013), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Gandhi and Ferguson for the purpose of locating the closest field engineer that is able to provide maintenance or repair for the field devices (Gandhi: par.0025).

With respect to claim 20, Ferguson teaches wherein the database queries current location positions of the found operating units, and wherein the list is transmitted to the operating unit whose current location position is closest to at least one of the field devices contained in the list (searching based on mapping of current position of the handheld field maintenance tool relative to the selected field device, par.0032 and fig.4 steps 214-220; handheld field maintenance tool tests whether technician is within selected proximity of the field device, par.0033).  

With respect to claim 23, Ferguson teaches further wherein the field devices for which the service status or the diagnostic status is recorded are visualized, together with the current location position of the operating unit, on a map on the operating unit (provides a map to the technician via display 120 to guide the technician to the location of the terminal block of the field device, par.0036; handheld field maintenance tool displays all associated devices and assets on a map for the technician, par.0037).  

With respect to claim 29, Ferguson teaches further wherein, while searching for the selected field device, information regarding a type of installation of the selected field device is loaded from the database onto the operating unit and is displayed to the operator (the handheld field maintenance tool displays all associated devices and assets on a map for the technician, par.0037).  

With respect to claim 31, Ferguson teaches further wherein the database updates the current status of each of the field devices at regular time intervals (updating map of proximity to field device continually until technician reaches a selected proximity of the field device, par.0033).  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2012/0040698) in view of Gandhi et al. (US 2016/0125895) and further in view of Da Silva Neto et al. (US 2015/0112469).


However, it is known by Da Silva Neto to teach wherein the field devices are prioritized in the list according to criticality of the respective field device for a process of the system and/or according to a severity of the error of the respective field device; wherein a service path is created by the operating unit successively locating field devices according to an order of the prioritized list, and wherein the operator operates the field devices according to the service path (Da Silva Neto: a route is displayed on the field monitor in accordance with maintenance plan scheduled for the field devices in accordance with criticality of a servicing issue, par.0017 and claim 23; personnel carry out their servicing duties as quickly as possible via provision of a route with shortest possible length and/or optimized path, par.0031-0032).
Because Da Silva Neto is also directed to a method and system for troubleshooting errors in a system of automation technology (Da Silva Neto: fig.1 and par.0033-0035; Ferguson: figs.1-2, par.0013; Gandhi: par.0017), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Da Silva Neto, Ferguson, and Gandhi for the purpose of personnel carry out their servicing duties as quickly as possible via provision of a route with shortest possible length and/or optimized path (Da Silva Neto: par.0031-0032).

Claims 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2012/0040698) in view of Gandhi et al. (US 2016/0125895) and further in view of Toepke et al. (US 2012/0038458).

With respect to claims 24-25 and 27-28, Ferguson combined with Gandhi fails to teach wherein, while searching for the selected field device, the database checks 
However it is known by Toepke to teach checking whether information for troubleshooting the error is present on the operating unit (Toepke: the handheld field maintenance tool obtains a test scheme for the specific field device to which it was communicatively coupled, par.0033); wherein, if the information for troubleshooting the error is not present on the operating unit, the information is automatically loaded onto the operating unit (Toepke: instances where field device information is not provided, handheld field maintenance tool wireless communicate with asset management system to obtain such information, par.0033); wherein a device driver or a device description for operating the selected field device is loaded onto the operating unit as a file for troubleshooting the error (Toepke: the handheld field maintenance tool accesses an electronic device description file that corresponds with the exact field device manufacturer, model number and revision number, par.0033); and wherein an operating manual or a device documentation for the selected field device are loaded onto the operating unit as a file for troubleshooting the error (Toepke: a query results are received wirelessly and displayed to the technician and the results are analyzed based on current field device context information and help results include a field device manual to perform based on the field device status or more resources to fix the field device, par.0029).
	Because Toepke is also directed to a method and system for troubleshooting errors in a system of automation technology (Toepke: figs.2-3 and par.0002; Ferguson: figs.1-2, par.0013; Gandhi: par.0017), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Toepke, Gandhi and Ferguson for the purpose of obtaining and simplifying the process 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2007/0095887, US 9,805,528, and US 9,454,744.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        August 13, 2021